

115 HR 2137 IH: Federal Do No Harm Act of 2017
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2137IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Mast introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the President to treat a harmful algal bloom caused by certain activities of the Federal
			 Government as an emergency for purposes of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Do No Harm Act of 2017. 2.Emergency assistance for harmful algal blooms caused by Corps of Engineers water transfers (a)Treatment as emergencyNotwithstanding section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191), the President shall treat the impacts to State waterways and coastal estuaries of a harmful algal bloom conveyed downstream as a result of a water transfer carried out by the Corps of Engineers within such State as an emergency for purposes of title V of such Act.
 (b)Emergency assistanceThe President, in consultation with the affected State, shall exercise any authority under section 502 or 503 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5192, 5193) that the President determines is necessary to address an emergency described in subsection (a), including exercising debris-removal authority under section 502(a)(5) of such Act to remove toxic algal biomass and muck.
			